DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 
Applicant’s amendment to the drawings and the specifications filed 10/15/2020 are acceptable.
Status of applicant’s claims: 
Pending claims 22,23,29,30 and 31 read on restricted embodiments and are not treated on the merits.  Claims 22,23,29,30 and 31 read on a “multi-dosage form container” and the original election was drawn to “a releasable locking mechanism element” of which no claims remain.  Applicant’s previous restriction election and 

Election/Restrictions

Applicant’s response to the restriction requirement requests to include claims 1,2,3,12-14,22,23,29,30 and 31 for prosecution for reading on the elected embodiment consisting of Figures 8A-8J. In view of Examiner, applicant’s amended claims 22,23,29,30 and 31 have not been amended to remove the limitations “A multi-dosage form container,” of the preamble thus, indicating claims 22,23,29,30 and 31 refer to a different unelected Group 5.  
Accordingly, claims 22,23,29,30 and 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 22,23,29,30 and 31 are not treated on the merits.

Drawings

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Applicant’s elected Figures 8A-8J do not specifically show the critical interaction of the structure of Figure 8J with the lockable dosage form container 8-10 of Figure 8A, wherein the engagement of adapter key with dosage form container do not show any dispensing of articles, how the articles are dispensed to one of ordinary skill in the art or whether the lockable extensions 8-230 disengage all locking mechanism elements 8-85. It is not clear if members in Figure 8A and 8J are a single apparatus or separate from the container.  Furthermore, the drawings do not specifically show a result of the movement of member 8-85 in Figures 8G-8H.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 

the limitations “egress structure,” as recited in claim 22 lines 4-5,
the limitations “a tamper proof casing,” as recited in claim 22 lines 7,
the limitations “one adapted region,” as recited in claim 23 lines 8,
the limitations “access port,” as recited in claim 23 lines 8 and claim 30 line 2,

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 23 and 29 are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Hilliard (US 7,104,417).

(Note Claims 22, 29,30 and 31 rejected below are not treated on the merits because the claims refer to “a multi-dosage for container” not elected; However, rejections are provided for expedited prosecution).

Referring to claim 22.  (note applicant recites a multi-dosage for container; See restricted claims above) 
Hilliard discloses a multi-dosage form container (10; Figure 1), comprising:
i)    an advanceable multi-sectioned dosage form holder (16), comprising a series of access portals sized to accommodate pass-through (openings created at bottom of 16 during dispensing) of at least one dosage form (P) contained within said multi-sectioned dosage form holder (16) proximally therethrough upon alignment with an egress structure (34) wherein said egress structure (34) provides for lateral displacement (laterally downwards) of said at least one dosage form (P); and


Referring to claim 23.   (note applicant recites a multi-dosage for container; See restricted claims above).
Hilliard discloses a multi-dosage form container (10; Figure 1), wherein:
egress structure (34) is sized to accommodate pass-through (see opening in Figure 6) of at least one dosage form (P) and to align with at least one of said series of access portals (openings created at bottom of 16 during dispensing) in said advanceable multi-sectioned dosage form holder (16);
and the advanceable multi-sectioned dosage form holder (16) further comprising:
at least one releasable locking mechanism element (54; Figure 11); and
at least one adapted region comprising an access port (region in front of 16) for receiving a lockable extension (27) allowing regulated advancement of said advanceable multi-sectioned dosage form holder (16).

Referring to claim 29.   (note applicant recites a multi-dosage for container; See restricted claims above).
Hilliard discloses a multi-dosage form container (10; Figure 1), wherein:
said releasable locking mechanism element (54) prevents advancement of said advanceable multi-sectioned dosage form holder (16).

Allowable Subject Matter


Response to Arguments

Applicants claims are poorly constructed, structure of dependent claims leads to a broader interpretation of the claimed subject matter wherein the limitations read on subject matter disclosed in unelected embodiments.  Applicant’s use of multiple preambles types is confusing such that it is unclear as to which embodiment is considered.  Applicants, liberal use of the different names for the same elements in the independent claims raise issues as to which structure is being recited.  It is suggested the applicant construct the claim in a customary manner wherein only the structure presented in elected Figures 8A-8J is recited.  
The applicant may wish to contact the examiner via an interview if addition information is required to correct the claims.

Curent status of applicant’s claims: 
Pending claims 22, 29, 30 and 31 read on restricted embodiments and are not treated on the merits.


Drawings are objected in view of new drawings objections cited above.  
The applicant relies on structure shown in Figure 1E to show “a blister pack dosage”; 
relies on Figures 2A and 2B to show “a multi-dosage form containing blister pack;
relies on Figures 1E, 2A and 3D to show “lockable blister pack dosage form outer container”;
relies on Figures 3C and 3D to show “said element is a portal providing access of a locking extension there through” and “an access port”;
relies on Figures 1A-7 to show “tamperproof blister pack dosage form container”;
relies on Figures 3C,3D and 5E to show “a regulated medication dispenser”.
Applicant relies on Figures of alternatives embodiments to disclose structure specifically claimed in the elected claims thus the drawings objections are maintained.
In regards to 35 USC 112 rejections, the examiner has considered the response filed however new 112 2nd rejections are now cited above.

Amended claims that are currently pending are rejected above, included all newly added limitations.
It is suggested the applicant adhere to the restriction requirement and only included subject matter that is clearly shown in only the elected embodiment. The Applicant cannot combine elements of different embodiments in many of the dependent claims as currently cited.  In order to expedite prosecution it is suggested the applicant 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAKESH KUMAR/Primary Examiner, Art Unit 3651